Citation Nr: 1215436	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  99-22 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from December 9, 1969 to March 6, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Subsequently, jurisdiction over this case was transferred to the RO in Lexington, Kentucky.  

This case was previously before the Board in August 2005 and October 2006, when the Board remanded the Veteran's claim for additional development and due process consideration and then returned to the Board for appellate consideration.  

The Veteran was afforded a hearing at the Louisville RO, in June 2007, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in February 2008, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In March 2008, the Veteran indicated that he did not want another hearing on this matter.  

A May 2008 Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated March 2009, the Court granted a Joint Motion to remand the issue of entitlement to service connection for a psychiatric disability.  That Order served to vacate the Board's May 2008 decision.

In a September 2009 decision, the Board again denied the claim.  The Veteran appealed the decision to the Court.  In a March 2011 Memorandum decision, the Court vacated the Board's September 2009 decision and remanded the case to the Board.  

At the time of the Court's March 2011 decision, the Veteran was represented by Matthew D. Hill, Esquire.  In a June 2011 letter to the Veteran, Mr. Hill stated that the purpose of the letter was to confirm that the Veteran no longer wanted Mr. Hill's office to represent him, noting that he was not able to meet the Veteran's "expectations of timeframes to resolve [the] claim."  

In November 2011, the Veteran executed a new VA Form 21-22a in favor of Edward M. Farmer, Esquire.  In a letter dated November 29, 2011, the Board granted Mr. Farmer's motion for an extension of time to respond to the Board's September 2, 2011 90-day letter and assigned a deadline of January 30, 2012 for the submission of additional evidence and argument in support of the claim.  In a letter to the Veteran also dated November 29, 2011, Mr. Farmer stated that due to the Veteran's disrespect towards him and his staff, he was withdrawing as his representative.  He also noted that he doubted the veracity of the Veteran's claims and therefore had an ethical obligation to remove himself.  On January 20 2012, the undersigned Veterans Law Judge granted Mr. Farmer's motion for withdrawal of representation.  On January 27, 2012, the Board sent a letter to the Veteran advising him that he had a period of 30 days to obtain another representative.  He was further advised that if no response was received, the Board would assume that the Veteran would be representing himself.  No response was received; hence, the Board concludes that the Veteran currently represents himself.  

The Board notes that in an August 2011 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a torn right shoulder ligament as a result of VA treatment and found that new and material evidence had not been submitted to reopen the claim for service connection for a mental disability.  The issue of entitlement to service connection for a psychiatric disability remains open and pending, most recently pursuant to the Court's Vacatur of the Board's September 2009 decision on the matter.  The RO inappropriately considered the February 1999 rating decision as final, and the determination has no effect on the Board's jurisdiction of the matter at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 letter to the Veteran, his former representative (Mr. Hill) forwarded evidence to the Veteran in support of his claim.  Specifically, the evidence consisted of a private medical opinion pertaining to the Veteran's psychiatric disability.  The Veteran forwarded this evidence to the RO in December 2011 and it was received by the Board in February 2012.  Consequently, evidence that is relevant to the Veteran's claim has been associated with the file since the RO's most recent supplemental statement of the case was issued in May 2006.  There is no waiver of RO review of this additional evidence as required by 38 C.F.R. § 20.1304 (2011).  Hence, the Board finds that the Veteran would be prejudiced if it considered the evidence in the first instance in conjunction with the issue on appeal, particularly since the evidence is neither duplicative nor irrelevant to the issue before the Board and the Veteran is currently unrepresented.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Review the evidence associated with the claims files since the May 2006 Supplemental Statement of the Case, to include a medical opinion from Jonathan Mangold, PhD., and readjudicate the claim for entitlement to service connection for a psychiatric disability.  If the benefit sought is not fully granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

